Citation Nr: 0831263	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-21 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to special monthly pension for the purpose of 
accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1946 to May 1947, 
from December 1947 to January 1950, and from December 1950 to 
December 1953.  The veteran died on July [redacted], 2003.  The 
appellant is the veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in September 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2008, the appellant did not appear for a hearing 
before the Board.  


FINDINGS OF FACT

1. The veteran died on July [redacted], 2003.

2. At the time of death, the veteran had a pending claim for 
special monthly pension. 

3. The appellant filed an informal claim for accrued benefits 
on July 9, 2004, more than one year after the veteran's 
death.


CONCLUSION OF LAW

There is no legal entitlement to special monthly pension for 
the purpose of accrued benefits.  38 U.S.C.A. § 5121(c) (West 
2002); 38 C.F.R. § 3.1000(c) (2007).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

In this case, the facts are not in dispute.  Resolution of 
the appeal is dependent on interpretation of the regulation 
pertaining to accrued benefits.  For this reason, the duties 
to notify and to assist under the VCAA do not apply.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

According to the death certificate, the veteran died on July 
[redacted], 2003. 

At the time of death, the veteran had pending claim for 
special monthly pension. 

The first communication, a telephone report of contact, from 
the appellant in which she indicated intent to file a claim 
for accrued benefits, was dated on July 9, 2004.  The RO 
first written documentation from the appellant regarding the 
claim was received on July 28, 2004.



Analysis

To be eligible for accrued benefits, the claim must be filed 
within one year after the veteran died.  38 U.S.C.A. § 
5121(c); 38 C.F.R. § 3.1000(c). 

Any communication or action, indicating intent to apply for 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
1 year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155. 

The first communication, a telephone report of contact, from 
the appellant in which she indicated intent to file a claim 
for accrued benefits, constituting an informal claim, was 
dated on July 9, 2004.  

In a claim for death benefits, including a claim for accrued 
benefits, a specific claim in the form prescribed by the 
Secretary must be filed in order for death benefits to be 
paid. 38 C.F.R. § 3.152(a), (b).  

In this case, the first writing, constituting a formal claim, 
was received on July 28, 2004.  As the formal claim was 
received within one year from date of receipt of the informal 
claim, the claim will be considered filed as of the date of 
receipt of the informal claim, that is, July 9, 2004.  
38 C.F.R. § 3.155. 

As the veteran died on July [redacted], 2003, and as the informal 
claim for accrued benefits was received on July 9, 2004, the 
claim was clearly received more than one year after the 
period for filing the claim, and therefore the claim was not 
timely.  Accordingly, the claim must be denied because of 
absence of legal merit or lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to special monthly pension for the purpose of 
accrued benefits is not established, and the appeal is 
denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


